UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1756



In Re:   JACOB FRAIDIN,

                                                               Debtor.

_ _ _ _ _ _ _ _ _ _ _ _


MICHAEL G. RINN, Chapter 7 Trustee,

                                              Plaintiff - Appellee,

           versus


JACOB FRAIDIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cv-00782-WMN; BK-92-5-2338-JS; AP-97-05223)


Submitted:   January 17, 2008           Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob Fraidin, Appellant Pro Se. Michael Gerard Rinn, LAW OFFICE
OF MICHAEL G. RINN, Cockeysville, Maryland; Paul-Michael Justin
Sweeney, LINOWES & BLOCHER, LLP, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacob Fraidin appeals from the district court’s order

affirming the bankruptcy court’s order determining the amount of

damages for which Fraidin was liable to the trustee of his Chapter

7 bankruptcy case in the trustee’s action alleging fraudulent

transfers   and    failure   to   turn   assets     over    to    the   bankruptcy

trustee.      We   have   reviewed   the     record   and     decisions    of   the

bankruptcy court and the district court and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     See Rinn v. Fraidin, Nos. 1:07-cv-00782-WMN; BK-

92-5-2338-JS; AP-97-05223 (D. Md. July 25, 2007). We dispense with

oral   argument    because    the    facts    and     legal      contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




                                     - 2 -